UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-04098 Name of Registrant: Vanguard Chester Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Anne E. Robinson, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: September 30 Date of reporting period: December 31, 2016 Item 1: Schedule of Investments Vanguard PRIMECAP Fund Schedule of Investments (unaudited) As of December 31, 2016 Market Value Shares ($000) Common Stocks (95.5%) Consumer Discretionary (7.9%) Ross Stores Inc. 9,009,800 591,043 L Brands Inc. 8,663,743 570,421 TJX Cos. Inc. 6,945,900 521,845 Sony Corp. ADR 17,347,700 486,256 Walt Disney Co. 4,008,600 417,776 Carnival Corp. 7,065,400 367,825 Royal Caribbean Cruises Ltd. 2,810,333 230,560 * Amazon.com Inc. 203,465 152,572 Bed Bath & Beyond Inc. 2,249,675 91,427 Whirlpool Corp. 491,258 89,296 Comcast Corp. Class A 721,600 49,826 VF Corp. 755,200 40,290 * Charter Communications Inc. Class A 138,500 39,877 Lowe's Cos. Inc. 533,400 37,935 Marriott International Inc. Class A 293,300 24,250 Newell Brands Inc. 493,700 22,044 Las Vegas Sands Corp. 391,100 20,889 CBS Corp. Class B 200,000 12,724 * MGM Resorts International 400,000 11,532 *,^ Tesla Motors Inc. 50,000 10,685 * CarMax Inc. 157,500 10,141 * AutoZone Inc. 11,800 9,320 Hilton Worldwide Holdings Inc. 273,800 7,447 * Adient plc 70,000 4,102 Consumer Staples (0.3%) CVS Health Corp. 2,119,065 167,215 Energy (1.5%) Schlumberger Ltd. 2,825,819 237,228 EOG Resources Inc. 1,926,100 194,729 *,^ Transocean Ltd. 8,659,579 127,642 Noble Energy Inc. 2,199,800 83,724 Exxon Mobil Corp. 601,300 54,273 National Oilwell Varco Inc. 567,100 21,232 * Southwestern Energy Co. 684,400 7,405 Cabot Oil & Gas Corp. 283,500 6,623 * Petroleo Brasileiro SA ADR Preference Shares 586,600 5,168 * Petroleo Brasileiro SA ADR 391,100 3,954 Range Resources Corp. 75,000 2,577 Financials (7.3%) JPMorgan Chase & Co. 10,969,001 946,515 Charles Schwab Corp. 20,690,500 816,654 Wells Fargo & Co. 11,217,000 618,169 Marsh & McLennan Cos. Inc. 6,905,776 466,761 Progressive Corp. 5,533,000 196,422 US Bancorp 3,425,000 175,942 Discover Financial Services 1,533,400 110,543 CME Group Inc. 844,850 97,453 American Express Co. 412,700 30,573 Travelers Cos. Inc. 244,400 29,919 Chubb Ltd. 41,233 5,448 Health Care (23.2%) * Biogen Inc. 9,167,097 2,599,605 Eli Lilly & Co. 28,457,200 2,093,027 Amgen Inc. 13,065,900 1,910,365 Roche Holding AG 5,438,500 1,239,720 Novartis AG ADR 12,547,865 913,987 * Boston Scientific Corp. 27,160,460 587,481 Medtronic plc 6,768,700 482,135 ^ AstraZeneca plc ADR 16,014,300 437,511 Thermo Fisher Scientific Inc. 2,578,600 363,840 Abbott Laboratories 5,890,768 226,264 Johnson & Johnson 900,000 103,689 Sanofi ADR 1,046,100 42,304 Agilent Technologies Inc. 860,400 39,200 AbbVie Inc. 500,000 31,310 Zimmer Biomet Holdings Inc. 230,000 23,736 GlaxoSmithKline plc ADR 575,000 22,143 Stryker Corp. 180,900 21,674 Industrials (17.6%) FedEx Corp. 9,471,668 1,763,625 1 Southwest Airlines Co. 33,597,600 1,674,504 Airbus SE 11,632,658 768,324 American Airlines Group Inc. 16,059,200 749,804 Alaska Air Group Inc. 5,273,600 467,926 * United Continental Holdings Inc. 5,801,500 422,813 Caterpillar Inc. 4,201,700 389,666 Honeywell International Inc. 3,310,700 383,545 Deere & Co. 3,015,200 310,686 Delta Air Lines Inc. 5,898,000 290,123 Union Pacific Corp. 2,600,700 269,641 United Parcel Service Inc. Class B 2,132,470 244,466 Boeing Co. 856,600 133,355 United Technologies Corp. 1,153,700 126,469 CSX Corp. 2,630,000 94,496 Safran SA 1,271,800 91,473 Pentair plc 1,240,000 69,527 Textron Inc. 831,932 40,399 Johnson Controls International plc 700,000 28,833 Siemens AG 220,000 26,937 General Dynamics Corp. 145,000 25,036 TransDigm Group Inc. 89,000 22,157 Rockwell Automation Inc. 153,500 20,630 Expeditors International of Washington Inc. 260,000 13,770 CH Robinson Worldwide Inc. 185,000 13,553 * Hertz Global Holdings Inc. 447,800 9,655 * Herc Holdings Inc. 142,699 5,731 Republic Services Inc. Class A 16,600 947 Information Technology (35.1%) Microsoft Corp. 34,191,100 2,124,635 Texas Instruments Inc. 28,690,600 2,093,553 * Adobe Systems Inc. 17,500,970 1,801,725 NVIDIA Corp. 10,951,200 1,168,931 * Alphabet Inc. 1,383,111 1,067,513 * Alphabet Inc. Class A 1,339,675 1,061,626 *,^ Alibaba Group Holding Ltd. ADR 8,194,200 719,533 * Micron Technology Inc. 32,115,000 703,961 Intel Corp. 18,790,000 681,513 Hewlett Packard Enterprise Co. 27,711,085 641,235 QUALCOMM Inc. 8,286,750 540,296 KLA-Tencor Corp. 6,829,500 537,345 Intuit Inc. 4,403,900 504,731 1 NetApp Inc. 14,104,800 497,476 HP Inc. 31,452,585 466,756 Cisco Systems Inc. 14,871,150 449,406 Oracle Corp. 6,000,000 230,700 ^ Telefonaktiebolaget LM Ericsson ADR 36,388,304 212,144 Activision Blizzard Inc. 5,752,100 207,708 1 Plantronics Inc. 3,619,000 198,177 Analog Devices Inc. 2,210,000 160,490 Visa Inc. Class A 1,680,200 131,089 Corning Inc. 5,126,300 124,415 * Dell Technologies Inc. Class V 1,999,948 109,937 * BlackBerry Ltd. 10,205,900 70,319 Apple Inc. 539,700 62,508 * eBay Inc. 2,045,200 60,722 * Yahoo! Inc. 1,363,100 52,711 * PayPal Holdings Inc. 1,150,000 45,391 * Entegris Inc. 2,525,872 45,213 * salesforce.com Inc. 633,000 43,335 Applied Materials Inc. 1,097,500 35,416 * Rambus Inc. 2,375,969 32,717 * Keysight Technologies Inc. 332,000 12,141 Western Digital Corp. 116,650 7,926 Mastercard Inc. Class A 75,000 7,744 Materials (1.6%) Monsanto Co. 5,900,125 620,752 Praxair Inc. 906,600 106,244 Dow Chemical Co. 430,000 24,605 Potash Corp. of Saskatchewan Inc. 640,000 11,578 * AdvanSix Inc. 77,548 1,717 Telecommunication Services (1.0%) AT&T Inc. 11,095,842 471,906 Total Common Stocks (Cost $21,218,068) Market Value Coupon Shares ($000) Temporary Cash Investment (4.9%) Money Market Fund (4.9%) 2,3 Vanguard Market Liquidity Fund (Cost 0.823% 23,543,420 2,354,578 Total Investments (100.4%) (Cost $23,572,501) Amount ($000) Other Assets and Liabilities-Net (-0.4%)3 Net Assets (100%) * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $131,835,000. 1 Considered an affiliated company of the fund as the fund owns more than 5% of the outstanding voting securities of such company. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $135,094,000 of collateral received for securities on loan. ADR—American Depositary Receipt. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of December 31, 2016, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 43,843,720 2,126,454 — Temporary Cash Investments 2,354,578 — — Total 46,198,298 2,126,454 — D. At December 31, 2016, the cost of investment securities for tax purposes was $23,572,501,000. Net unrealized appreciation of investment securities for tax purposes was $24,752,251,000, consisting of unrealized gains of $25,718,979,000 on securities that had risen in value since their purchase and $966,728,000 in unrealized losses on securities that had fallen in value since their purchase. E. Certain of the fund's investments are in companies that are considered to be affiliated companies of the fund because the fund owns more than 5% of the outstanding voting securities of the company or the issuer is another member of The Vanguard Group. Transactions during the period in securities of these companies were as follows: Current Period Transactions Sept. 30, Proceeds Dec. 31, 2016 from Capital Gain 2016 Market Purchases Securities Distributions Market Value at Cost Sold 1 Income Received Value ($000) ($000) ($000) ($000) ($000) ($000) NetApp Inc. 505,263 — 29 2,680 — 497,476 Plantronics Inc. 188,043 — — 543 — 198,177 Southwest Airlines Co. 1,306,611 — 1,674,504 Vanguard Market Liquidity Fund 1,902,618 NA 2 NA 2 3,064. — 2,354,578 Total 3,902,535 6,287 — 4,724,735 1 Includes net realized gain (loss) on affiliated investment securities sold of $1,000. 2 Not applicable—purchases and sales are for temporary cash investment purposes. Vanguard Target Retirement Income Fund Schedule of Investments (unaudited) As of December 31, 2016 Market Value Shares ($000) Investment Companies (100.1%) U.S. Stock Fund (17.8%) Vanguard Total Stock Market Index Fund Investor Shares 33,446,009 1,874,983 International Stock Fund (12.1%) Vanguard Total International Stock Index Fund Investor Shares 85,983,709 1,266,540 U.S. Bond Funds (54.2%) 1 Vanguard Total Bond Market II Index Fund Investor Shares 370,705,770 3,933,188 Vanguard Short-Term Inflation-Protected Securities Index Fund Investor Shares 71,851,956 1,769,714 5,702,902 International Bond Fund (16.0%) Vanguard Total International Bond Index Fund Investor Shares 149,013,305 1,678,358 Total Investment Companies (Cost $9,301,924) 10,522,783 Temporary Cash Investment (0.0%) Money Market Fund (0.0%) 1 Vanguard Market Liquidity Fund, 0.823% (Cost $595) 5,949 595 Total Investments (100.1%) (Cost $9,302,519) 10,523,378 Other Assets and Liabilities-Net (-0.1%) (6,942) Net Assets (100%) 10,516,436 1 Affiliated fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown for Vanguard Market Liquidity Fund is the 7-day yield. A. Security Valuation: Investments are valued at the net asset value of each underlying Vanguard fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At December 31, 2016, 100% of the market value of the fund's investments was determined based on Level 1 inputs. C. At December 31, 2016, the cost of investment securities for tax purposes was $9,302,519,000. Net unrealized appreciation of investment securities for tax purposes was $1,220,859,000, consisting of unrealized gains of $1,238,718,000 on securities that had risen in value since their purchase and $17,859,000 in unrealized losses on securities that had fallen in value since their purchase. D. Transactions during the period in affiliated underlying Vanguard funds were as follows: Current Period Transactions Proceeds Sept. 30, 2016 from Capital Gain Dec. 31, 2016 Market Purchases Securities Distributions Market Value at Cost Sold 1 Income Received Value ($000) ($000) ($000) ($000) ($000) ($000) Vanguard Market Liquidity Fund 371 NA 2 NA 2 2 — 595 Vanguard Short-Term Inflation-Protected Securities Index Fund 1,812,902 15,994 44,723 9,745 — 1,769,714 Vanguard Total Bond Market II Index Fund 4,017,379 129,040 56,619 22,464 4,082 3,933,188 Vanguard Total International Bond Index Fund 1,718,889 30,458 20.235 16,239 — 1,678,358 Vanguard Total International Stock Index Fund 1,303,867 45,805 48,557 10,488 — 1,266,540 Vanguard Total Stock Market Index Fund 1,951,622 57,768 203,902 11,376 — 1,874,983 Total 10,805,030 279,065 374,036 70,314 4,082 10,523,378 1 Includes net realized gain (loss) on affiliated securities sold of $64,807,000. 2 Not applicable—purchases and sales are for temporary cash investment purposes. Vanguard Target Retirement 2010 Fund Schedule of Investments (unaudited) As of December 31, 2016 Market Value Shares ($000) Investment Companies (100.2%) U.S. Stock Fund (18.5%) Vanguard Total Stock Market Index Fund Investor Shares 18,603,168 1,042,894 International Stock Fund (12.6%) Vanguard Total International Stock Index Fund Investor Shares 47,941,373 706,176 U.S. Bond Funds (53.3%) 1 Vanguard Total Bond Market II Index Fund Investor Shares 196,071,066 2,080,314 Vanguard Short-Term Inflation-Protected Securities Index Fund Investor Shares 37,183,792 915,837 2,996,151 International Bond Fund (15.8%) Vanguard Total International Bond Index Fund Investor Shares 82,028,043 889,184 Total Investment Companies (Cost $4,899,021) Temporary Cash Investment (0.0%) Money Market Fund (0.0%) 1 Vanguard Market Liquidity Fund, 0.823% (Cost $1) 5 1 Total Investments (100.2%) (Cost $4,899,022) Other Assets and Liabilities-Net (-0.2%) Net Assets (100%) 1 Affiliated fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown for Vanguard Market Liquidity Fund is the 7-day yield. A. Security Valuation: Investments are valued at the net asset value of each underlying Vanguard fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At December 31, 2016, 100% of the market value of the fund's investments was determined based on Level 1 inputs. C. At December 31, 2016, the cost of investment securities for tax purposes was $4,899,022,000. Net unrealized appreciation of investment securities for tax purposes was $735,384,000, consisting of unrealized gains of $740,276,000 on securities that had risen in value since their purchase and $4,892,000 in unrealized losses on securities that had fallen in value since their purchase. D. Transactions during the period in affiliated underlying Vanguard funds were as follows: Current Period Transactions Proceeds Sept. 30, 2016 from Capital Gain Dec. 31, 2016 Market Purchases Securities Distributions Market Value at Cost Sold 1 Income Received Value ($000) ($000) ($000) ($000) ($000) ($000) Vanguard Market Liquidity Fund 7,173 NA 2 NA 2 2 — 1 Vanguard Short-Term Inflation- Protected Securities Index Fund 920,048 11,473 8,255 5,011 — 915,837 Vanguard Total Bond Market II Index Fund 2,116,007 59,570 13,058 11,795 2,150 2,080,314 Vanguard Total International Bond Index Fund 909,221 8,549 1,742 8,549 — 889,184 Vanguard Total International Stock Index Fund 751,211 21,641 47,242 5,869 — 706,176 Vanguard Total Stock Market Index Fund 1,122,778 20,400 138,202 6,360 — 1,042,894 Total 5,826,438 121,633 208,499 37,586 2,150 5,634,406 1 Includes net realized gain (loss) on affiliated investment securities sold of $55,419,000. 2 Not applicable—purchases and sales are for temporary cash investment purposes. Vanguard Target Retirement 2015 Fund Schedule of Investments (unaudited) As of December 31, 2016 Market Value Shares ($000) Investment Companies (100.1%) U.S. Stock Fund (27.0%) Vanguard Total Stock Market Index Fund Investor Shares 81,806,526 4,586,074 International Stock Fund (18.2%) Vanguard Total International Stock Index Fund Investor Shares 209,708,733 3,089,010 U.S. Bond Funds (41.5%) 1 Vanguard Total Bond Market II Index Fund Investor Shares 505,146,385 5,359,603 Vanguard Short-Term Inflation-Protected Securities Index Fund Investor Shares 68,633,228 1,690,436 7,050,039 International Bond Fund (13.4%) Vanguard Total International Bond Index Fund Investor Shares 209,440,550 2,270,336 Total Investment Companies (Cost $13,986,863) 16,995,459 Temporary Cash Investment (0.0%) Money Market Fund (0.0%) 1 Vanguard Market Liquidity Fund, 0.823% (Cost $991) 9,905 990 Total Investments (100.4%) (Cost $13,987,854) 16,996,449 Other Assets and Liabilities-Net (-0.1%) (24,333) Net Assets (100%) 16,972,116 1 Affiliated fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown for Vanguard Market Liquidity Fund is the 7-day yield. A. Security Valuation: Investments are valued at the net asset value of each underlying Vanguard fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At December 31, 2016, 100% of the market value of the fund's investments was determined based on Level 1 inputs. C. At December 31, 2016, the cost of investment securities for tax purposes was $13,987,854,000. Net unrealized appreciation of investment securities for tax purposes was $3,008,595,000, consisting of unrealized gains of $3,034,317,000 on securities that had risen in value since their purchase and $25,722,000 in unrealized losses on securities that had fallen in value since their purchase. D. Transactions during the period in affiliated underlying Vanguard funds were as follows: Current Period Transactions Sep. 30, Proceeds Dec. 31, 2016 from Capital Gain 2016 Market Purchases Securities Distributions Market Value at Cost Sold 1 Income Received Value ($000) ($000) ($000) ($000) ($000) ($000) Vanguard Market Liquidity Fund 5,362 NA 2 NA 2 3 — 991 Vanguard Short-Term Inflation- Protected Securities 1,669,223 34,681 — 9,143 — 1,690,436 Vanguard Total Bond Market II Index Fund 5,387,819 233,500 52,108 30,158 5,539 5,359,603 Vanguard Total International Bond Index Fund 2,326,492 21,824 9,413 21,824 — 2,270,336 Vanguard Total International Stock Index Fund 3,245,691 91,088 163,461. 25,932 — 3,089,009 Vanguard Total Stock Market Index Fund 4,867,412 35,658 482,408 27,889 — 4,586,074 Total 17,501,999 416,751 707,390 114,950 5,539 16,996,449 1 Includes net realized gain (loss) on affiliated investment securities sold of $216,432,000. 2 Not applicable—purchases and sales are for temporary cash investment purposes. Vanguard Target Retirement 2020 Fund Schedule of Investments (unaudited) As of December 31, 2016 Market Value Shares ($000) Investment Companies (100.2%) U.S. Stock Fund (33.9%) Vanguard Total Stock Market Index Fund Investor Shares 167,745,478 9,403,811 International Stock Fund (22.9%) Vanguard Total International Stock Index Fund Investor Shares 430,521,699 6,341,585 U.S. Bond Funds (31.5%) 1 Vanguard Total Bond Market II Index Fund Investor Shares 758,523,257 8,047,932 Vanguard Short-Term Inflation-Protected Securities Index Fund Investor Shares 28,544,171 703,043 8,750,975 International Bond Fund (11.9%) Vanguard Total International Bond Index Fund Investor Shares 304,697,507 3,302,921 Total Investment Companies (Cost $22,976,701) 27,799,292 Temporary Cash Investment (0.1%) Money Market Fund (0.1%) 1 Vanguard Market Liquidity Fund, 0.823% (Cost $16,559) 165,579 16,559 Total Investments (100.3%) (Cost $22,993,260) 27,815,851 Other Assets and Liabilities-Net (-0.3%) (43,831) Net Assets (100%) 27,772,020 1 Affiliated fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown for the Vanguard Market Liquidity Fund is the 7-day yield. A. Security Valuation: Investments are valued at the net asset value of each underlying Vanguard fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At December 31, 2016, 100% of the market value of the fund's investments was determined based on Level 1 inputs. C. At December 31, 2016, the cost of investment securities for tax purposes was $22,993,260,000. Net unrealized appreciation of investment securities for tax purposes was $4,822,591,000, consisting of unrealized gains of $5,005,337,000 on securities that had risen in value since their purchase and $182,746,000 in unrealized losses on securities that had fallen in value since their purchase. D. Transactions during the period in affiliated underlying Vanguard funds were as follows: Current Period Transactions Proceeds Sep. 30, 2016 from Capital Gain Dec. 31, 2016 Market Purchases Securities Distributions Market Value at Cost Sold 1 Income Received Value ($000) ($000) ($000) ($000) ($000) ($000) Vanguard Market Liquidity Fund 24,057 NA 2 NA 2 11 — 16,559 Vanguard Short- Term Inflation- Protected Securities Index Fund 587,988 120,012 — 3,560 — 703,043 Vanguard Total Bond Market II Index Fund 7,860,605 584,461 91,438 44,442 8,288 8,047,932 Vanguard Total International Bond Index Fund 3,310,495 90,635 — 31,634 — 3,302,921 Vanguard Total International Stock Index Fund 6,312,587 269,147 73,977 52,662 — 6,341,585 Vanguard Total Stock Market Index Fund 9,496,059 192,409 612,998 56,925 9,403,811 Total 27,591,791 1,256,664 778,413 189,234 8,288 27,815,851 1 Includes net realized gain (loss) on affiliated investment securities sold of $121,908,000. 2 Not applicable—purchases and sales are for temporary cash investment purposes. Vanguard Target Retirement 2025 Fund Schedule of Investments (unaudited) As of December 31, 2016 Market Value Shares ($000) Investment Companies (100.1%) U.S. Stock Fund (38.8%) Vanguard Total Stock Market Index Fund Investor Shares 222,585,619 12,478,150 International Stock Fund (26.0%) Vanguard Total International Stock Index Fund Investor Shares 568,449,633 8,373,263 U.S. Bond Fund (25.0%) 1 Vanguard Total Bond Market II Index Fund Investor Shares 757,574,464 8,037,865 International Bond Fund (10.3%) Vanguard Total International Bond Index Fund Investor Shares 304,484,396 3,300,611 Total Investment Companies (Cost $25,661,601) 32,189,889 Temporary Cash Investment (0.0%) Money Market Fund (0.0%) 1 Vanguard Market Liquidity Fund, 0.823% (Cost $8,668) 86,669 8,668 Total Investments (100.1%) (Cost $25,670,269) 32,198,557 Other Assets and Liabilities-Net (-0.1%) (39,813) Net Assets (100%) 32,158,744 1 Affiliated fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown for Vanguard Market Liquidity Fund is the 7-day yield. A. Security Valuation: Investments are valued at the net asset value of each underlying Vanguard fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At December 31, 2016, 100% of the market value of the fund's investments was determined based on Level 1 inputs. C. At December 31, 2016, the cost of investment securities for tax purposes was $25,670,269,000. Net unrealized appreciation of investment securities for tax purposes was $6,528,288,000, consisting of unrealized gains of $6,795,404,000 on securities that had risen in value since their purchase and $267,116,000 in unrealized losses on securities that had fallen in value since their purchase. D. Transactions during the period in affiliated underlying Vanguard funds were as follows: Current Period Transactions Sept. 30, Proceeds Dec. 31, 2016 from Capital Gain 2016 Market Purchases Securities Distributions Market Value at Cost Sold 1 Income Received Value ($000) ($000) ($000) ($000) ($000) ($000) Vanguard Market Liquidity Fund 4,263 NA 2 NA 2 15 — 8,668 Vanguard Total Bond Market II Index Fund 7,759,432 840,595 259,128 44,239 8,304 8,037,865 Vanguard Total International Bond Index Fund 3,219,117 177,931 — 31,471 — 3,300,611 Vanguard Total International Stock Index Fund 8,289,872 374,428 71,206 69,405 — 8,373,263 Vanguard Total Stock Market Index Fund 12,461,906 291,708 709,558 75,730 — 12,478,150 Total 31,734,590 1,684,662 1,039,892 220,860 8,304 32,198,557 1 Includes net realized gain (loss) on affiliated investment securities sold of $132,429,000 2 Not applicable — purchases and sales are for temporary cash investment purposes. Vanguard Target Retirement 2030 Fund Schedule of Investments (unaudited) As of December 31, 2016 Market Value Shares ($000) Investment Companies (100.1%) U.S. Stock Fund (43.5%) Vanguard Total Stock Market Index Fund Investor Shares 199,206,551 11,167,519 International Stock Fund (28.9%) Vanguard Total International Stock Index Fund Investor Shares 504,017,518 7,424,178 U.S. Bond Fund (19.7%) 1 Vanguard Total Bond Market II Index Fund Investor Shares 476,420,654 5,054,823 International Bond Fund (8.0%) Vanguard Total International Bond Index Fund Investor Shares 191,105,111 2,071,580 Total Investment Companies (Cost $20,564,063) 25,718,100 Temporary Cash Investment (0.1%) Money Market Fund (0.1%) 1 Vanguard Market Liquidity Fund, 0.823% (Cost $17,822) 178,205 17,822 Total Investments (100.2%) (Cost $20,581,885) 25,735,922 Other Assets and Liabilities-Net (-0.2%) (59,689) Net Assets (100%) 25,676,233 1 Affiliated fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown for Vanguard Market Liquidity Fund is the 7-day yield. A. Security Valuation: Investments are valued at the net asset value of each underlying Vanguard fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At December 31, 2016, 100% of the market value of the fund's investments was determined based on Level 1 inputs. C. At December 31, 2016, the cost of investment securities for tax purposes was $20,581,885,000. Net unrealized appreciation of investment securities for tax purposes was $5,154,037,000, consisting of unrealized gains of $5,472,170,000 on securities that had risen in value since their purchase and $318,133,000 in unrealized losses on securities that had fallen in value since their purchase. D. Transactions during the period in affiliated underlying Vanguard funds were as follows: Current Period Transactions Sept. 30, Proceeds Dec. 31, 2016 from Capital Gain 2016 Market Purchases Securities Distributions Market Value at Cost Sold 1 Income Received Value ($000) ($000) ($000) ($000) ($000) ($000) Vanguard Market Liquidity Fund 18,778 NA 2 NA 2 15 — 17,822 Vanguard Total Bond Market II Index Fund 4,792,722 672,743 221,821 27,478 5,163 5,054,823 Vanguard Total International Bond Index Fund 1,968,265 162,658 — 19,661 — 2,071,580 Vanguard Total International Stock Index Fund 7,270,181 403,836 57,628 61,449 — 7,424,178 Vanguard Total Stock Market Index Fund 10,955,214 358,645 529,391 67,134 — 11,167,519 Total 25,005,160 1,597,882 809,840 175,737 5,163 25,735,922 1 Includes net realized gain (loss) on affiliated investment securities sold of $16,339,000 2 Not applicable — purchases and sales are for temporary cash investment purposes. Vanguard Target Retirement 2035 Fund Schedule of Investments (unaudited) As of December 31, 2016 Market Value Shares ($000) Investment Companies (100.2%) U.S. Stock Fund (47.8%) Vanguard Total Stock Market Index Fund Investor Shares 213,540,744 11,971,094 International Stock Fund (32.1%) Vanguard Total International Stock Index Fund Investor Shares 545,369,820 8,033,297 U.S. Bond Fund (14.4%) 1 Vanguard Total Bond Market II Index Fund 338,008,305 3,586,268 International Bond Fund (5.9%) Vanguard Total International Bond Index Fund Investor Shares 136,148,033 1,475,845 Total Investment Companies (Cost $19,240,297) 25,066,504 Temporary Cash Investment (0.0%) Money Market Fund (0.0%) 1 Vanguard Market Liquidity Fund, 0.823% (Cost $6,652) 66,153 6,652 Total Investments (100.2%) (Cost $19,246,949) 25,073,156 Other Assets and Liabilities-Net (-0.2%) (43,657) Net Assets (100%) 25,029,499 1 Affiliated fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown for Vanguard Market Liquidity Fund is the 7-day yield. A. Security Valuation: Investments are valued at the net asset value of each underlying Vanguard fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At December 31, 2016, 100% of the market value of the fund's investments was determined based on Level 1 inputs. C. At December 31, 2016, the cost of investment securities for tax purposes was $19,246,949,000. Net unrealized appreciation of investment securities for tax purposes was $5,826,207,000, consisting of unrealized gains of $6,175,582,000 on securities that had risen in value since their purchase and $349,375,000 in unrealized losses on securities that had fallen in value since their purchase. D. Transactions during the period in affiliated underlying Vanguard funds were as follows: Current Period Transactions Dec. 31, Sept. 30, 2016 Capital Gain 2016 Market Purchases Proceeds from Distributions Market Value at Cost Securities Sold Income Received Value ($000) ($000) 1 ($000) 1 ($000) ($000) ($000) Vanguard Market Liquidity Fund 10,393 NA 2 NA 2 10 — 6,652 Vanguard Total Bond Market II Index Fund 3,433,858 475,622 189,133 19,608 3,648 3,586,268 Vanguard Total International Bond Index Fund 1,385,324 132,536 — 13,984 — 1,475,845 Vanguard Total International Stock Index Fund 7,873,203 424,610 55,445 66,604 — 8,033,297 Vanguard Total Stock Market Index Fund 11,838,917 320,011 601,623 72,674 — 11,971,094 Total 24,541,695 1,352,779 846,201 172,880 3,648 25,073,156 1 Includes net realized gain (loss) on affiliated securities sold of $43,016,000. 2 Not applicable—purchases and sales are for temporary cash investment purposes. Vanguard Target Retirement 2040 Fund Schedule of Investments (unaudited) As of December 31, 2016 Market Value Shares ($000) Investment Companies (100.1%) U.S. Stock Fund (52.3%) Vanguard Total Stock Market Index Fund Investor Shares 167,606,626 9,396,027 International Stock Fund (35.2%) Vanguard Total International Stock Index Fund Investor Shares 429,009,438 6,319,309 U.S. Bond Fund (9.0%) 1 Vanguard Total Bond Market II Index Fund Investor Shares 151,811,738 1,610,723 International Bond Fund (3.6%) Vanguard Total International Bond Index Fund Investor Shares 60,030,155 650,727 Total Investment Companies (Cost $13,963,424) 17,976,786 Temporary Cash Investment (0.1%) Money Market Fund (0.1%) 1 Vanguard Market Liquidity Fund 0.823% (Cost $10,550) 105,488 10,550 Total Investments (100.2%) (Cost $13,973,973) 17,987,336 Other Assets and Liabilities-Net (-0.2%) (32,567) Net Assets (100%) 17,954,769 1 Affiliated fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown for Vanguard Market Liquidity Fund is the 7-day yield. A. Security Valuation: Investments are valued at the net asset value of each underlying Vanguard fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At December 31, 2016, 100% of the market value of the fund's investments was determined based on Level 1 inputs. C. At December 31, 2016, the cost of investment securities for tax purposes was $13,973,974,000. Net unrealized appreciation of investment securities for tax purposes was $4,013,362,000, consisting of unrealized gains of $4,336,164,000 on securities that had risen in value since their purchase and $322,802,000 in unrealized losses on securities that had fallen in value since their purchase. D. Transactions during the period in affiliated underlying Vanguard funds were as follows: Current Period Transactions Proceeds Dec. 31, Sept. 30, 2016 from Capital Gain 2016 Market Purchases Securities Distributions Market Value at Cost Sold 1 Income Received Value ($000) ($000) ($000) ($000) ($000) ($000) Vanguard Market Liquidity Fund 12,522 NA 2 NA 2 8 — 10,550 Vanguard Total Bond Market II Index Fund 1,507,016 293,616 130,567 8,696 1,618 1,610,723 Vanguard Total International Bond Index Fund 592,479 76,438 — 6,138 — 650,727 Vanguard Total International Stock Index Fund 6,091,376 435,018 46,378 52,405 — 6,319,309 Vanguard Total Stock Market Index Fund 9,176,256 275,848 377,943 56,642 — 9,396,027 Total 17,379,649 1,080,920 554,888 123,889 1,618 17,987,336 1 Includes net realized gain (loss) on affiliated securities sold of $10,871,000. 2 Not applicable—purchases and sales are for temporary cash investment purposes. Vanguard Target Retirement 2045 Fund Schedule of Investments (unaudited) As of December 31, 2016 Market Value Shares ($000) Investment Companies (100.1%) U.S. Stock Fund (53.9%) Vanguard Total Stock Market Index Fund Investor Shares 156,431,868 8,878,779 International Stock Fund (36.2%) Vanguard Total International Stock Index Fund Investor Shares 405,124,328 5,967,481 U.S. Bond Fund (7.0%) 1 Vanguard Total Bond Market II Index Fund Investor Shares 109,490,940 1,161,699 International Bond Fund (3.0%) Vanguard Total International Bond Index Fund Investor Shares 45,553,584 493,801 Total Investment Companies (Cost $12,605,724) 16,501,760 Temporary Cash Investment (0.0%) Money Market Fund (0.0%) 1 Vanguard Market Liquidity Fund, 0.823% (Cost $5,431) 54,305 5,431 Total Investments (100.1%) (Cost $12,611,155) 16,507,191 Other Assets and Liabilities-Net (-0.1%) (24,408) Net Assets (100%) 16,482,783 1 Affiliated fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown for Vanguard Market Liquidity Fund is the 7-day yield. A. Security Valuation: Investments are valued at the net asset value of each underlying Vanguard fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At December 31, 2016, 100% of the market value of the fund's investments was determined based on Level 1 inputs. C. At December 31, 2016, the cost of investment securities for tax purposes was $12,611,155,000. Net unrealized appreciation of investment securities for tax purposes was $3,896,036,000, consisting of unrealized gains of $4,198,586,000 on securities that had risen in value since their purchase and $302,550,000 in unrealized losses on securities that had fallen in value since their purchase. D. Transactions during the period in affiliated underlying Vanguard funds were as follows: Current Period Transactions Proceeds Sept. 30, 2016 from Capital Gain Dec. 31, 2016 Market Purchases Securities Distributions Market Value at Cost Sold 1 Income Received Value ($000) ($000) ($000) ($000) ($000) ($000) Vanguard Market Liquidity Fund 5,775 NA 2 NA 2 6 — 5,431 Vanguard Total Bond Market II Index Fund 1,130,351 191,197 115,013 6,544 1,218 1,161,699 Vanguard Total International Bond Index Fund 458,181 49,461 — 4,661 — 493,801 Vanguard Total International Stock Index Fund 5,745,381 434,863 60,420 49,536 — 5,967,481 Vanguard Total Stock Market Index Fund 8,646,434 272,272 345,348 53,729 — 8,878,779 Total 15,986,122 947,793 520,781 114,476 1,218 16,507,191 1 Includes net realized gain (loss) on affiliated investment securities sold of $721,000. 2 Not applicable—purchases and sales are for temporary cash investment purposes. Vanguard Target Retirement 2050 Fund Schedule of Investments (unaudited) As of December 31, 2016 Market Value Shares ($000) Investment Companies (100.0%) U.S. Stock Fund (53.9%) Vanguard Total Stock Market Index Fund Investor Shares 97,687,225 5,476,346 International Stock Fund (36.1%) Vanguard Total International Stock Index Fund Investor Shares 249,562,422 3,676,054 U.S. Bond Fund (7.1%) 1 Vanguard Total Bond Market II Index Fund Investor Shares 67,790,328 719,255 International Bond Fund (2.9%) Vanguard Total International Bond Index Fund Investor Shares 27,735,491 300,653 Total Investment Companies (Cost $8,227,752) 10,172,308 Temporary Cash Investment (0.1%) Money Market Fund (0.1%) 1 Vanguard Market Liquidity Fund, 0.823% (Cost $7,483) 74,828 7,484 Total Investments (100.1%) (Cost $8,235,235) 10,179,792 Other Assets and Liabilities-Net (-0.1%) (14,604) Net Assets (100%) 10,165,188 1 Affiliated fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown for Vanguard Market Liquidity Fund is the 7-day yield. A. Security Valuation: Investments are valued at the net asset value of each underlying Vanguard fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At December 31, 2016, 100% of the market value of the fund's investments was determined based on Level 1 inputs. C. At December 31, 2016, the cost of investment securities for tax purposes was $8,235,235,000. Net unrealized appreciation of investment securities for tax purposes was $1,944,557,000, consisting of unrealized gains of $2,120,365,000 on securities that had risen in value since their purchase and $175,808,000 in unrealized losses on securities that had fallen in value since their purchase. D. Transactions during the period in affiliated underlying Vanguard funds were as follows: Current Period Transactions Sept. 30, Proceeds Dec. 31, 2016 from Capital Gain 2016 Market Purchases Securities Distributions Market Value at Cost Sold 1 Income Received Value ($000) ($000) ($000) ($000) ($000) ($000) Vanguard Market Liquidity Fund 7,485 NA 2 NA 2 6 7,484 Vanguard Total Bond Market II Index Fund 683,264 122,966 59,833 3,974 751 719,255 Vanguard Total International Bond Index Fund 274,376 34,615 2,815 300,653 Vanguard Total International Stock Index Fund 3,464,877 340,544 37,776 30,373 3,676,054 Vanguard Total Stock Market Index Fund 5,211,104 210,269 130,018 32,631 5.476,346 Total 9,641,106 708,394 227,627 69,799 751 10,179,792 1 Includes net realized loss on affiliated investment securities sold of $3,189,000. 2 Not applicable—purchases and sales are for temporary cash investment purposes. Vanguard Target Retirement 2055 Fund Schedule of Investments (unaudited) As of December 31, 2016 Market Value Shares ($000) Investment Companies (100.2%) U.S. Stock Fund (53.9%) Vanguard Total Stock Market Index Fund Investor Shares 36,086,661 2,023,018 International Stock Fund (36.2%) Vanguard Total International Stock Index Fund Investor Shares 92,265,608 1,359,073 U.S. Bond Fund (7.1%) 1 Vanguard Total Bond Market II Index Fund Investor Shares 25,042,813 265,704 International Bond Fund (3.0%) Vanguard Total International Bond Index Fund Investor Shares 10,250,199 111,112 Total Investment Companies (Cost $3,411,370) 3,758,907 Temporary Cash Investment (0.0%) Money Market Fund (0.0%) 1 Vanguard Market Liquidity Fund, 0.823% (Cost $1,335) 13,347 1,335 Total Investments (100.2%) (Cost $3,412,705) 3,760,242 Other Assets and Liabilities-Net (-0.2%) (8,640) Net Assets (100%) 3,751,602 1 Affiliated fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown for Vanguard Market Liquidity Fund is the 7-day yield. A. Security Valuation: Investments are valued at the net asset value of each underlying Vanguard fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At December 31, 2016, 100% of the market value of the fund's investments was determined based on Level 1 inputs. C. At December 31, 2016, the cost of investment securities for tax purposes was $3,412,705,000. Net unrealized appreciation of investment securities for tax purposes was $347,537,000, consisting of unrealized gains of $414,764,000 on securities that had risen in value since their purchase and $67,227,000 in unrealized losses on securities that had fallen in value since their purchase. D. Transactions during the period in affiliated underlying Vanguard funds were as follows: Current Period Transactions Sept. 30, Proceeds Dec. 31, 2016 from Capital Gain 2016 Market Purchases Securities Distributions Market Value at Cost Sold 1 Income Received Value ($000) ($000) ($000) ($000) ($000) ($000) Vanguard Market Liquidity Fund 4,193 NA 2 NA 2 5 — 1,335 Vanguard Total Bond Market II Index Fund 245,049 52,491 22,041 1,441 278 265,704 Vanguard Total International Bond Index Fund 95,263 18,806 — 1,031 — 111,112 Vanguard Total International 6,236 Stock Index Fund 1,221,202 176,614 11,148 — 1,359,073 Vanguard Total Stock Market Index Fund 1,837,903 133,032 15,324 11,947 — 2,023,018 Total 3,403,610 380,943 43,601 25,572 278 3,760,242 1 Includes net realized gain (loss) on affiliated investment securities sold of ($ 2,247,000). 2 Not applicable—purchases and sales are for temporary cash investment purposes. Vanguard Target Retirement 2060 Fund Schedule of Investments (unaudited) As of December 31, 2016 Market Value Shares ($000) Investment Companies (100.0%) U.S. Stock Fund (53.7%) Vanguard Total Stock Market Index Fund Investor Shares 12,182,220 682,935 International Stock Fund (36.3%) Vanguard Total International Stock Index Fund Investor Shares 31,350,432 461,792 U.S. Bond Fund (7.2%) 1 Vanguard Total Bond Market II Index Fund Investor Shares 8,588,122 91,120 International Bond Fund (2.8%) Vanguard Total International Bond Index Fund Investor Shares 3,356,918 36,389 Total Investment Companies (Cost $1,184,120) 1,272,236 Temporary Cash Investment (0.1%) Money Market Fund (0.1%) 1 Vanguard Market Liquidity Fund, 0.823% (Cost $1,054) 10,542 1,054 Total Investments (100.1%) (Cost $1,185,174) 1,273,290 Other Assets and Liabilities-Net (-0.1%) (1,005) Net Assets (100%) 1,272,285 1 Affiliated fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown for Vanguard Market Liquidity Fund is the 7-day yield. A. Security Valuation: Investments are valued at the net asset value of each underlying Vanguard fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At December 31, 2016, 100% of the market value of the fund's investments was determined based on Level 1 inputs. At December 31, 2016, the cost of investment securities for tax purposes was $1,185,174,000. Net unrealized appreciation of investment securities for tax purposes was $88,116,000, consisting of unrealized gains of $111,855,000 on securities that had risen in value since their purchase and $23,739,000 in unrealized losses on securities that had fallen in value since their purchase. D. Transactions during the period in affiliated underlying Vanguard funds were as follows: Current Period Transactions Sept. 30, Proceeds Dec. 31, 2016 from 2016 Market Purchases Securities Capital Gain Market Value at Cost Sold 1 Income Distributions Received Value ($000) ($000) ($000) ($000) ($000) ($000) Vanguard Market Liquidity Fund 893 NA 2 NA 2 2 — 1,054 Vanguard Total Bond Market II Index Fund 82,405 18,619 6,625 485 95 91,120 Vanguard Total International Bond Index Fund 32,213 5,176 — 342 — 36,389 Vanguard Total International Stock Index Fund 411,442 63,443 2,209 3,751 — 461,792 Vanguard Total Stock Market Index Fund 617,141 49,724 6,514 4,023 — 682,935 Total 1,144,094 136,962 15,348 8,603 95 1,273,290 1 Includes net realized gain (loss) on affiliated investment securities sold of ($139,000) 2 Not applicable—purchases and sales are for temporary cash investment purposes. Vanguard Institutional Target Retirement 2010 Fund Schedule of Investments (unaudited) As of December 31, 2016 Market Value Shares ($000) Investment Companies (99.4%) U.S. Stock Fund (18.3%) Vanguard Total Stock Market Index Fund Institutional Shares 6,291,566 352,894 International Stock Fund (12.4%) Vanguard Total International Stock Index Fund Investor Shares 16,155,665 237,973 U.S. Bond Funds (53.2%) 1 Vanguard Total Bond Market II Index Fund Investor Shares 67,146,519 712,424 Vanguard Short-Term Inflation-Protected Securities Index Fund Admiral Shares 12,631,251 311,234 1,023,658 International Bond Fund (15.5%) Vanguard Total International Bond Index Fund Admiral Shares 13,754,233 298,054 Total Investment Companies (Cost $1,882,905) 1,912,579 Temporary Cash Investment (0.0%) Money Market Fund (0.0%) 1 Vanguard Market Liquidity Fund (Cost $474) 4,739 474 Total Investments (99.4%) (Cost $1,883,379) 1,913,053 Other Assets and Liabilities-Net (0.6%) 1,842 Net Assets (100%) 1,914,895 1 Affiliated fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown for Vanguard Market Liquidity Fund is the 7-day yield. A. Security Valuation: Investments are valued at the net asset value of each underlying Vanguard fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At December 31, 2016, 100% of the market value of the fund's investments was determined based on Level 1 inputs. C. At December 31, 2016, the cost of investment securities for tax purposes was $1,883,379,000. Net unrealized appreciation of investment securities for tax purposes was $29,674,000, consisting of unrealized gains of $41,351,000 on securities that had risen in value since their purchase and $11,677,000 in unrealized losses on securities that had fallen in value since their purchase. D. Transactions during the period in affiliated underlying Vanguard funds were as follows: Current Period Transactions Proceeds Sep. 30, 2016 from Capital Gain Dec. 31, 2016 Market Purchases Securities Distributions Market Value at Cost Sold 1 Income Received Value ($000) ($000) ($000) ($000) ($000) ($000) Vanguard Market Liquidity Fund — NA 2 NA 2 1 — 474 Vanguard Short-Term Inflation- Protected Securities Index Fund 288,516 27,671 2,057 2,288 — 311,234 Vanguard Total Bond Markets II Index Fund 663,486 82,384 6,455 3,923 735 712,424 Vanguard Total International Bond Index Fund 293,388 13,566 — 2,848 — 298,054 Vanguard Total International Stock Index Fund 234,362 13,302 3,289 1,993 — 237,973 Vanguard Total Stock Market Index Fund 349,764 20,431 30,183 2,251 — 352,894 Total 1,829,517 157,354 41,984 13,304 735 1,913,053 1 Includes net realized gain (loss) on affiliated investment securities sold of $1,189,000. 2 Not applicable—purchases and sales are for temporary cash investment purposes. Vanguard Institutional Target Retirement 2015 Fund Schedule of Investments (unaudited) As of December 31, 2016 Market Value Shares ($000) Investment Companies (99.8%) U.S. Stock Fund (26.9%) Vanguard Total Stock Market Index Fund Institutional Shares 29,942,603 1,679,481 International Stock Fund (18.2%) Vanguard Total International Stock Index Fund Investor Shares 77,377,174 1,139,766 U.S. Bond Funds (41.7%) 1 Vanguard Total Bond Market II Index Fund Investor Shares 187,399,048 1,988,304 Vanguard Short-Term Inflation-Protected Securities Index Fund Admiral Shares 25,064,371 617,586 2,605,890 International Bond Fund (13.0%) Vanguard Total International Bond Index Fund Admiral Shares 37,769,263 818,460 Total Investment Companies (Cost $6,104,363) 6,243,597 Money Market Fund (0.0%) 1 Vanguard Market Liquidity Fund, 0.823% (Cost $286) 2,855 285 Total Investments (99.8%) (Cost $6,104,649) 6,243,882 Other Assets and Liabilities-Net (0.2%) 10,972 Net Assets (100%) 6,254,854 1 Affiliated fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown for Vanguard Market Liquidity Fund is the 7-day yield. A. Security Valuation: Investments are valued at the net asset value of each underlying Vanguard fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At December 31, 2016, 100% of the market value of the fund's investments was determined based on Level 1 inputs. C. At December 31, 2016, the cost of investment securities for tax purposes was $6,104,649,000. Net unrealized appreciation of investment securities for tax purposes was $139,233,000 consisting of unrealized gains of $179,745,000 on securities that had risen in value since their purchase and $40,512,000 in unrealized losses on securities that had fallen in value since their purchase. D. Transactions during the period in affiliated underlying Vanguard funds were as follows: Current Period Transactions Proceeds Sep. 30, 2016 from Capital Gain Dec. 31, 2016 Market Purchases Securities Distributions Market Value at Cost Sold 1 Income Received Value ($000) ($000) ($000) ($000) ($000) ($000) Vanguard Market Liquidity Fund 56 NA 2 NA 2 2 — 285 Vanguard Short-Term Inflation- Protected Securities 583,721 44,330 4,748 4,544 — 617,586 Vanguard Total Bond Market II Index Fund 1,852,305 235,071 25,132 10,809 2,041 1,988,304 Vanguard Total International Bond Index Fund 813,923 29,087 — 7,846 — 818,460 Vanguard Total International Stock Index Fund 1,106,773 77,447 14,505 9,356 — 1,139,766 Vanguard Total Stock Market Index Fund 1,656,706 83,008 119,304 10,573 — 1,679,481 Total 6,013,484 468,943 163,689 43,130 2,041 6,243,882 1 Includes net realized gain (loss) on affiliated investment securities sold of $ 4,359,000. 2 Not applicable—purchases and sales are for temporary cash investment purposes. Vanguard Institutional Target Retirement 2020 Fund Schedule of Investments (unaudited) As of December 31, 2016 Market Value Shares ($000) Investment Companies (99.9%) U.S. Stock Fund (33.7%) Vanguard Total Stock Market Index Fund Institutional Shares 75,825,973 4,253,079 International Stock Fund (22.7%) Vanguard Total International Stock Index Fund Investor Shares 193,865,917 2,855,645 U.S. Bond Funds (31.6%) 1 Vanguard Total Bond Market II Index Fund Investor Shares 345,422,403 3,664,932 Vanguard Short-Term Inflation-Protected Securities Index Fund Admiral Shares 13,029,099 321,037 3,985,969 International Bond Fund (11.9%) Vanguard Total International Bond Index Fund Admiral Shares 69,480,815 1,505,649 Total Investment Companies (Cost $12,254,451) 12,600,342 Temporary Cash Investment (0.0%) Money Market Fund (0.0%) 1 Vanguard Market Liquidity Fund, 0.823% (Cost $3,569) 35,691 3,569 Total Investments (99.9%) (Cost $12,258,020) 12,603,911 Other Assets and Liabilities-Net (0.1%) 7,403 Net Assets (100%) 12,611,314 1 Affiliated fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown for Vanguard Market Liquidity Fund is the 7-day yield. A. Security Valuation: Investments are valued at the net asset value of each underlying Vanguard fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At December 31, 2016, 100% of the market value of the fund's investments was determined based on Level 1 inputs. C. At December 31, 2016, the cost of investment securities for tax purposes was $12,258,020,000. Net unrealized appreciation of investment securities for tax purposes was $345,891,000, consisting of unrealized gains of $413,913,000 on securities that had risen in value since their purchase and $68,022,000 in unrealized losses on securities that had fallen in value since their purchase. D. Transactions during the period in affiliated underlying Vanguard funds were as follows: Current Period Transactions Sept. 30, Proceeds Dec. 31, 2016 from Capital Gain 2016 Market Purchases Securities Distributions Market Value at Cost Sold 1 Income Received Value ($000) ($000) ($000) ($000) ($000) ($000) Vanguard Market Liquidity Fund 2 NA 2 NA 2 5 — 3,569 Vanguard Short-Term Inflation- Protected Securities Fund 259,311 64,329 — 2,169 — 321,037 Vanguard Total Bond Market II Index Fund 3,278,731 527,240 9,498 19,446 3,757 3,664,932 Vanguard Total International Bond Index Fund 1,427,024 121,987 — 14,056 — 1,505,649 Vanguard Total International Stock Index Fund 2,641,993 285,617 — 23,240 — 2,855,645 Vanguard Total Stock Market Index Fund 3,981,250 307,548 179,507 26,258 — 4,253,079 Total 11,588,311 1,306,721 189,005 85,174 3,757 12,603,911 1 Includes net realized gain (loss) on affiliated investment securities sold of $3,128,000 2 Not applicable—purchases and sales are for temporary cash investment purposes. Vanguard Institutional Target Retirement 2025 Fund Schedule of Investments (unaudited) As of December 31, 2016 Market Value Shares ($000) Investment Companies (99.9%) U.S. Stock Fund (38.7%) Vanguard Total Stock Market Index Fund Institutional Shares 102,617,942 5,755,840 International Stock Fund (26.0%) Vanguard Total International Stock Index Fund Investor Shares 262,535,738 3,867,151 U.S. Bond Fund (25.2%) 1 Vanguard Total Bond Market II Index Fund Investor Shares 352,885,543 3,744,116 International Bond Fund (10.0%) Vanguard Total International Bond Index Fund Admiral Shares 68,621,582 1,487,030 Total Investment Companies (Cost $14,394,869) 14,854,137 Temporary Cash Investment (0.0%) Money Market Fund (0.0%) 1 Vanguard Market Liquidity Fund, 0.823% (Cost $3,229) 32,285 3,229 Total Investments (99.9%) (Cost $14,398,098) 14,857,366 Other Assets and Liabilities-Net (0.1%) 15,190 Net Assets (100%) 14,872,556 1 Affiliated fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown for Vanguard Market Liquidity Fund is the 7-day yield. A. Security Valuation: Investments are valued at the net asset value of each underlying Vanguard fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At December 31, 2016, 100% of the market value of the fund's investments was determined based on Level 1 inputs. C. At December 31, 2016, the cost of investment securities for tax purposes was $14,398,098,000. Net unrealized appreciation of investment securities for tax purposes was $459,268,000, consisting of unrealized gains of $537,148,000 on securities that had risen in value since their purchase and $77,880,000 in unrealized losses on securities that had fallen in value since their purchase. D. Transactions during the period in affiliated underlying Vanguard funds were as follows: Current Period Transactions Sept. 30, Proceeds Dec. 31, 2016 from Capital Gain 2016 Market Purchases Securities Distributions Market Value at Cost Sold 1 Income Received Value ($000) ($000) ($000) ($000) ($000) ($000) Vanguard Market Liquidity Fund 3,049 NA 2 NA 2 8 — 3,229 Vanguard Total Bond Market II Index Fund 3,312,072 569,253 4,799 19,653 3,810 3,744,116 Vanguard Total International Bond Index Fund 1,434,178 96,404 — 14,206 — 1,487,030 Vanguard Total International Stock Index Fund 3,542,135 421,700 — 31,430 — 3,867,151 Vanguard Total Stock Market Index Fund 5,299,479 466,037 203,943 35,625 — 5,755,840 Total 13,590,913 1,553,394 208,742 100,922 3,810 14,857,366 1 Includes net realized gain (loss) on affiliated investment securities sold of $2,649,000 2 Not applicable—purchases and sales are for temporary cash investment purposes. Vanguard Institutional Target Retirement 2030 Fund Schedule of Investments (unaudited) As of December 31, 2016 Market Value Shares ($000) Investment Companies (99.9%) U.S. Stock Fund (43.2%) Vanguard Total Stock Market Index Fund Institutional Shares 97,949,611 5,493,993 International Stock Fund (29.0%) Vanguard Total International Stock Index Fund Investor Shares 250,417,640 3,688,652 U.S. Bond Fund (19.8%) 1 Vanguard Total Bond Market II Index Fund Investor Shares 237,086,585 2,515,489 International Bond Fund (7.9%) Vanguard Total International Bond Index Fund Admiral Shares 46,243,682 1,002,101 Total Investment Companies (Cost $12,248,569) Temporary Cash Investment (0.0%) Money Market Fund (0.0%) 1 Vanguard Market Liquidity Fund, 0.823% (Cost $376) 3,762 376 Total Investments (99.9%) (Cost $12,248,945) Other Assets and Liabilities-Net (0.1%) 17,911 Net Assets (100%) 1 Affiliated fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown for Vanguard Market Liquidity Fund is the 7-day yield. A. Security Valuation: Investments are valued at the net asset value of each underlying Vanguard fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At December 31, 2016, 100% of the market value of the fund's investments was determined based on Level 1 inputs. C. At December 31, 2016, the cost of investment securities for tax purposes was $12,248,945,000. Net unrealized appreciation of investment securities for tax purposes was $451,666,000, consisting of unrealized gains of $501,717,000 on securities that had risen in value since their purchase and $50,051,000 in unrealized losses on securities that had fallen in value since their purchase. D. Transactions during the period in affiliated underlying Vanguard funds were as follows: Current Period Transactions Sept. 30, Proceeds Dec. 31, 2016 from Capital Gain 2016 Market Purchases Securities Distributions Market Value at Cost Sold 1 Income Received Value ($000) ($000) ($000) ($000) ($000) ($000) Vanguard Market Liquidity Fund 3 NA 2 NA 2 6 — 376 Vanguard Total Bond Market II Index Fund 2,179,713 454,420 30,828 13,091 2,551 2,515,489 Vanguard Total International Bond Index Fund 947,145 83,789 — 9,464 — 1,002,101 Vanguard Total International Stock Index Fund 3,333,395 447,361 1,036 29,888 — 3,688,652 Vanguard Total Stock Market Index Fund 4,983,834 469,107 141,528 33,877 — 5,493,993 Total 11,444,090 1,454,677 173,392 86,326 2,551 12,700,611 1 Includes net realized gain (loss) on affiliated investment securities sold of $1,252,000 2 Not applicable—purchases and sales are for temporary cash investment purposes Vanguard Institutional Target Retirement 2035 Fund Schedule of Investments (unaudited) As of December 31, 2016 Market Value Shares ($000) Investment Companies (99.9%) U.S. Stock Fund (47.7%) Vanguard Total Stock Market Index Fund Institutional Shares 99,934,523 5,605,328 International Stock Fund (32.1%) Vanguard Total International Stock Index Fund Investor Shares 255,847,846 3,768,639 U.S. Bond Fund (14.5%) 1 Vanguard Total Bond Market II Index Fund Investor Shares 160,857,048 1,706,693 International Bond Fund (5.6%) Vanguard Total International Bond Index Fund Admiral Shares 30,626,227 663,670 Total Investment Companies (Cost $11,282,214) 11,744,330 Temporary Cash Investment (0.0%) Money Market Fund (0.0%) 1 Vanguard Market Liquidity Fund, 0.823% (Cost $2) 22 2 Total Investments (99.9%) (Cost $11,282,216) 11,744,332 Other Assets and Liabilities-Net (0.1%) 16,944 Net Assets (100%) 11,761,276 1 Affiliated fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown for Vanguard Market Liquidity Fund is the 7-day yield. A. Security Valuation: Investments are valued at the net asset value of each underlying Vanguard fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At December 31, 2016, 100% of the market value of the fund's investments was determined based on Level 1 inputs. C. At December 31, 2016, the cost of investment securities for tax purposes was $11,282,216,000. Net unrealized appreciation of investment securities for tax purposes was $462,116,000, consisting of unrealized gains of $506,340,000 on securities that had risen in value since their purchase and $44,224,000 in unrealized losses on securities that had fallen in value since their purchase. D. Transactions during the period in affiliated underlying Vanguard funds were as follows: Current Period Transactions Sept. 30, Dec. 31, 2016 Proceeds from Capital Gain 2016 Market Purchases Securities Distributions Market Value at Cost Sold 1 Income Received Value ($000) ($000 ) ($000) ($000) ($000) ($000) Vanguard Market Liquidity Fund 1,869 NA 2 NA 2 7 — 2 Vanguard Total Bond Market II Index Fund 1,483,982 308,754 26,753 8,847 1,723 1,706,693 Vanguard Total International Bond Index Fund 634,610 48,392 — 6,344 — 663,670 Vanguard Total International Stock Index Fund 3,406,782 461,602 6,229 30,658 — 3,768,639 Vanguard Total Stock Market Index Fund 5,140,542 455,524 177,667 34,693 — 5,605,328 Total 10,667,785 1,274,272 210,649 80,549 1,723 11,744,332 1 Includes net realized gain (loss) on affiliated investment securities sold of $1,403,000. 2 Not applicable—purchases and sales are for temporary cash investment purposes. Vanguard Institutional Target Retirement 2040 Fund Schedule of Investments (unaudited) As of December 31, 2016 Market Value Shares ($000) Investment Companies (100.0%) U.S. Stock Fund (52.2%) Vanguard Total Stock Market Index Fund Institutional Shares 90,401,540 5,070,622 International Stock Fund (35.1%) Vanguard Total International Stock Index Fund Investor Shares 231,155,453 3,404,920 U.S. Bond Fund (9.1%) 1 Vanguard Total Bond Market II Index Fund Investor Shares 83,509,935 886,040 International Bond Fund (3.6%) Vanguard Total International Bond Index Fund Admiral Shares 15,840,111 343,255 Total Investment Companies (Cost $9,275,410) 9,704,837 Temporary Cash Investment (0.0%) Money Market Fund (0.0%) 1 Vanguard Market Liquidity Fund, 0.823% (Cost $2) 17 2 Total Investments (100.0%) (Cost $9,275,412) 9,704,839 Other Assets and Liabilities-Net (0.0%) 4,265 Net Assets (100%) 9,709,104 1 Affiliated fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown for Vanguard Market Liquidity Fund is the 7-day yield. A. Security Valuation: Investments are valued at the net asset value of each underlying Vanguard fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At December 31, 2016, 100% of the market value of the fund's investments was determined based on Level 1 inputs. C. At December 31, 2016, the cost of investment securities for tax purposes was $9,275,412,000. Net unrealized appreciation of investment securities for tax purposes was $429,427,000, consisting of unrealized gains of $448,971,000 on securities that had risen in value since their purchase and $19,544,000 in unrealized losses on securities that had fallen in value since their purchase. D. Transactions during the period in affiliated underlying Vanguard funds were as follows: Current Period Transactions Proceeds Dec. 31, Sept. 30, 2016 from Capital Gain 2016 Market Purchases Securities Distributions Market Value at Cost Sold 1 Income Received Value ($000) ($000) ($000) ($000) ($000) ($000) Vanguard Market Liquidity Fund 2 NA 2 NA 2 4 — 2 Vanguard Total Bond Market II Index Fund 752,334 181,501 17,750 4,500 880 886,040 Vanguard Total International Bond Index Fund 322,118 30,921 — 3,240 — 343,255 Vanguard Total International Stock Index Fund 3,049,503 442,383 3,795 27,582 — 3,404,920 Vanguard Total Stock Market Index Fund 4,584,021 441,138 120,815 31,256 — 5,070,622 Total 8,707,978 1,095,943 142,360 66,582 880 9,704,839 1 Includes net realized gains on affiliated investments sold of $474,000. 2 Not applicable—purchases and sales are for temporary cash investment purposes. Vanguard Institutional Target Retirement 2045 Fund Schedule of Investments (unaudited) As of December 31, 2016 Market Value Shares ($000) Investment Companies (99.9%) U.S. Stock Fund (53.8%) Vanguard Total Stock Market Index Fund Institutional Shares 74,663,662 4,187,885 International Stock Fund (36.1%) Vanguard Total International Stock Index Fund Investor Shares 190,821,791 2,810,805 U.S. Bond Funds (10.0%) 1 Vanguard Total Bond Market II Index Fund Investor Shares 52,861,776 560,863 Vanguard Total International Bond Index Fund Admiral Shares 10,133,693 219,597 Total Investment Companies (Cost $7,430,800) Temporary Cash Investment (0.0%) Money Market Fund (0.0%) 1 Vanguard Market Liquidity Fund, 0.823% (Cost $596) 5,957 596 Total Investments (99.9%) (Cost $7,431,396) Other Assets and Liabilities-Net (0.1%) Net Assets (100%) 1 Affiliated fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown for Vanguard Market Liquidity Fund is the 7-day yield. A. Security Valuation: Investments are valued at the net asset value of each underlying Vanguard fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At December 31, 2016, 100% of the market value of the fund's investments was determined based on Level 1 inputs. C. At December 31, 2016, the cost of investment securities for tax purposes was $7,431,396,000. Net unrealized appreciation of investment securities for tax purposes was $348,350,000, consisting of unrealized gains of $360,856,000 on securities that had risen in value since their purchase and $12,506,000 in unrealized losses on securities that had fallen in value since their purchase. D. Transactions during the period in affiliated underlying Vanguard funds were as follows: Current Period Transactions Sept. 30, Proceeds Dec. 31, 2016 from Capital Gain 2016 Market Purchases Securities Distributions Market Value at Cost Sold 1 Income Received Value ($000) ($000) ($000) ($000) ($000) ($000) Vanguard Market Liquidity Fund 1,266 NA 2 NA 2 7 — 596 Vanguard Total Bond Market II Index Fund 485,809 106,092 11,203 2,946 578 560,863 Vanguard Total International Bond Index Fund 208,090 17,859 — 2,107 — 219,597 Vanguard Total International Stock Index Fund 2,498,811 383,636 3,885 22,685 — 2,810,805 Vanguard Total Stock Market Index Fund 3,767,707 389,027 105,985 25,703 — 4,187,885 Total 6,961,683 896,614 121,073 53,448 578 7,779,746 1 Includes net realized gain (loss) on affiliated investment securities sold of $735,000. 2 Not applicable—purchases and sales are for temporary cash investment purposes. Vanguard Institutional Target Retirement 2050 Fund Schedule of Investments (unaudited) As of December 31, 2016 Market Value Shares ($000) Investment Companies (99.7%) U.S. Stock Fund (53.7%) Vanguard Total Stock Market Index Fund Institutional Shares 47,257,996 2,650,701 International Stock Fund (36.0%) Vanguard Total International Stock Index Fund Investor Shares 120,856,234 1,780,212 U.S. Bond Fund (7.2%) 1 Vanguard Total Bond Market II Index Fund Investor Shares 33,380,061 354,163 International Bond Fund (2.8%) Vanguard Total International Bond Index Fund Admiral Shares 6,473,061 140,271 Total Investment Companies (Cost $4,705,831) Temporary Cash Investment (0.0%) Money Market Fund (0.0%) 1 Vanguard Market Liquidity Fund, 0.823% (Cost $45) 446 45 Total Investments (99.7%) (Cost $4,705,876) Other Assets and Liabilities-Net (0.3%) Net Assets (100%) 1 Affiliated fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown for Vanguard Market Liquidity Fund is the 7-day yield. A. Security Valuation: Investments are valued at the net asset value of each underlying Vanguard fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At December 31, 2016, 100% of the market value of the fund's investments was determined based on Level 1 inputs. C. At December 31, 2016, the cost of investment securities for tax purposes was $4,705,876,000. Net unrealized appreciation of investment securities for tax purposes was $219,516,000, consisting of unrealized gains of $225,128,000 on securities that had risen in value since their purchase and $5,612,000 in unrealized losses on securities that had fallen in value since their purchase. D. Transactions during the period in affiliated underlying Vanguard funds were as follows: Current Period Transactions Proceeds Sept. 30, 2016 from Capital Gain Dec. 31, 2016 Market Purchases Securities Distributions Market Value at Cost Sold 1 Income Received Value ($000) ($000) ($000) ($000) ($000) ($000) Vanguard Market Liquidity Fund 1,065 NA 2 NA 2 5 — 45 Vanguard Total Bond Market II Index Fund 308,788 66,487 8,645 1,851 364 354,163 Vanguard Total International Bond Index Fund 128,417 15,779 — 1,319 — 140,271 Vanguard Total International Stock Index Fund 1,546,635 280,318 4,828 14,292 — 1,780,212 Vanguard Total Stock Market Index Fund 2,331,764 286,200 53,262 16,216 — 2,650,701 Total 4,316,669 648,784 66,735 33,683 364 4,925,392 1 Includes net realized gain (loss) on affiliated investment securities sold of $318,000. 2 Not applicable—purchases and sales are for temporary cash investment purposes. Vanguard Institutional Target Retirement 2055 Fund Schedule of Investments (unaudited) As of December 31, 2016 Market Value Shares ($000) Investment Companies (99.7%) U.S. Stock Fund (53.7%) Vanguard Total Stock Market Index Fund Institutional Shares 17,362,228 973,847 International Stock Fund (36.0%) Vanguard Total International Stock Index Fund Investor Shares 44,373,366 653,620 U.S. Bond Fund (7.1%) 1 Vanguard Total Bond Market II Index Fund 12,153,615 128,950 International Bond Fund (2.9%) Vanguard Total International Bond Index Fund Admiral Shares 2,417,625 52,390 Total Investment Companies (Cost $1,728,881) 1,808,807 Temporary Cash Investment (0.2%) Money Market Fund (0.2%) 1 Vanguard Market Liquidity Fund, 0.823% (Cost $2,925) 29,250 2,925 Total Investments (99.9%) (Cost $1,731,806) 1,811,732 Other Assets and Liabilities-Net (0.1%) 2,184 Net Assets (100%) 1,813,916 1 Affiliated fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown for Vanguard Market Liquidity Fund is the 7-day yield. A. Security Valuation: Investments are valued at the net asset value of each underlying Vanguard fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At December 31, 2016, 100% of the market value of the fund's investments was determined based on Level 1 inputs. C. At December 31, 2016, the cost of investment securities for tax purposes was $1,731,806,000. Net unrealized appreciation of investment securities for tax purposes was $79,926,000, consisting of unrealized gains of $82,134,000 on securities that had risen in value since their purchase and $2,208,000 in unrealized losses on securities that had fallen in value since their purchase. D. Transactions during the period in affiliated underlying Vanguard funds were as follows: Current Period Transactions Proceeds Sept. 30, 2016 from Capital Gain Dec 31, 2016 Market Purchases Securities Distributions Market Value at Cost Sold 1 Income Received Value ($000) ($000) ($000) ($000) ($000) ($000) Vanguard Market Liquidity Fund 746 NA 2 NA 2 3 — 2,925 Vanguard Total Bond Market II Index Fund Investor 106,412 30,545 3,582 663 132 128,950 Vanguard Total International Bond Index Fund 45,232 5,361 484 — 52,390 Vanguard Total International Stock Index Fund 546,748 113,302 4,618 5,199 — 653,620 Vanguard Total Stock Market Index Fund Institution 822,011 101,832 18,143 5,926 — 973,847 Total 1,521,149 251,040 26,343 12,275 — 1,811,732 1 Includes net realized gains on affiliated investments sold of $18,000. 2 Not applicable—purchases and sales are for temporary cash investment purposes. Vanguard Institutional Target Retirement 2060 Fund Schedule of Investments (unaudited) As of December 31, 2016 Market Value Shares ($000) Investment Companies (99.7%) U.S. Stock Fund (53.6%) Vanguard Total Stock Market Index Fund Institutional Shares 3,914,682 219,574 International Stock Fund (36.1%) Vanguard Total International Stock Index Fund Investor Shares 10,044,795 147,960 U.S. Bond Fund (7.2%) 1 Vanguard Total Bond Market II Index Fund Investor Shares 2,791,977 29,623 International Bond Fund (2.8%) Vanguard Total International Bond Index Fund Admiral Shares 525,598 11,390 Total Investment Companies (Cost $392,030) Temporary Cash Investment (0.3%) Money Market Fund (0.3%) 1 Vanguard Market Liquidity Fund, 0.823% (Cost $1,068) 10,678 1,068 Total Investments (100.0%) (Cost $393,098) Other Assets and Liabilities-Net (0.0%) 49 Net Assets (100%) 1 Affiliated fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown for Vanguard Market Liquidity Fund is the 7-day yield. A. Security Valuation: Investments are valued at the net asset value of each underlying Vanguard fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At December 31, 2016, 100% of the market value of the fund's investments was determined based on Level 1 inputs. C. At December 31, 2016, the cost of investment securities for tax purposes was $393,098,000. Net unrealized appreciation of investment securities for tax purposes was $16,517,000, consisting of unrealized gains of $16,992,000 on securities that had risen in value since their purchase and $475,000 in unrealized losses on securities that had fallen in value since their purchase. D. Transactions during the period in affiliated underlying Vanguard funds were as follows: Current Period Transactions Proceeds Sept. 30, 2016 from Capital Gain Dec. 31, 2016 Market Purchases Securities Distributions Market Value at Cost Sold 1 Income Received Value ($000) ($000) ($000) ($000) ($000) ($000) Vanguard Market Liquidity Fund 410 NA 2 NA 2 1 — 1,068 Vanguard Total Bond Market II Index Fund 23,810 8,669 1,250 148 30 29,623 Vanguard Total International Bond Index Fund 9,902 1,827 27 106 — 11,390 Vanguard Total International Stock Index Fund 119,551 33,768 2,162 1,180 — 147,960 Vanguard Total Stock Market Index Fund 180,198 37,107 4.734 1,329 — 219,574 Total 333,241 81,371 8,173 2,764 30 409,615 1 Includes net realized gain (loss) on affiliated investment securities sold of $22 , . 2 Not applicable—purchases and sales are for temporary cash investment purposes. Vanguard Institutional Target Retirement Income Fund Schedule of Investments (unaudited) As of December 31, 2016 Market Value Shares ($000) Investment Companies (99.9%) U.S. Stock Fund (17.9%) Vanguard Total Stock Market Index Fund Institutional Shares 6,884,815 386,169 International Stock Fund (12.0%) Vanguard Total International Stock Index Fund Investor Shares 17,650,732 259,995 U.S. Bond Funds (54.6%) 1 Vanguard Total Bond Market II Index Fund Investor Shares 77,257,580 819,703 Vanguard Short-Term Inflation-Protected Securities Index Fund Admiral Shares 14,698,515 362,172 1,181,875 International Bond Fund (15.4%) Vanguard Total International Bond Index Fund Admiral Shares 15,377,367 333,228 Total Investment Companies (Cost $2,128,801) 2,161,267 Other Assets and Liabilities-Net (0.1%) 1,904 Net Assets (100%) 2,163,171 1 Affiliated fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. A. Security Valuation: Investments are valued at the net asset value of each underlying Vanguard fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At December 31, 2016, 100% of the market value of the fund's investments was determined based on Level 1 inputs. C. At December 31, 2016, the cost of investment securities for tax purposes was $2,128,801,000. Net unrealized appreciation of investment securities for tax purposes was $32,466,000, consisting of unrealized gains of $44,371,000 on securities that had risen in value since their purchase and $11,905,000 in unrealized losses on securities that had fallen in value since their purchase. D. Transactions during the period in affiliated underlying Vanguard funds were as follows: Current Period Transactions Proceeds Sep. 30, 2016 from Capital Gain Dec. 31, 2016 Market Purchases Securities Distributions Market Value at Cost Sold 1 Income Received Value ($000) ($000) ($000) ($000) ($000) ($000) Vanguard Market Liquidity Fund — NA 2 NA 2 1 — — Vanguard Short-Term Inflation- Protected Securities 338,055 28,039 658 2,620 — 362,172 Vanguard Total Bond Market II Index Fund 750,039 105,969 6,334 4,407 844 819,703 Vanguard Total International Bond Index Fund 328,408 14,728 — 3,226 — 333,228 Vanguard Total International Stock Index Fund 242,762 26,168 2,235 2,122 — 259,995 Vanguard Total Stock Market Index Fund 365,313 38,196 30,877 2,397 — 386,169 Total 2,024,577 213,100 40,104 14,773 844 2,161,267 1 Includes net realized gain (loss) on affiliated investment securities sold of $1,152,000. 2 Not applicable—purchases and sales are for temporary cash investment purposes. Item 2: Controls and Procedures (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrant’s Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. During the last fiscal quarter, there was no significant change in the Registrant’s internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3: Exhibits (a) Certifications VANGUARD CHESTER FUNDS /s/ F. WILLIAM MCNABB III* By: F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: February 16, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARD CHESTER FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: February 16, 2017 VANGUARD CHESTER FUNDS /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: February 16, 2017 * By:/s/ ANNE E. ROBINSON Anne E. Robinson, pursuant to a Power of Attorney filed on October 4, 2016, see file Number 33-32548, Incorporated by Reference.
